Citation Nr: 0827920	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  07-24 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1976.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In his June 2007 substantive appeal, the veteran indicated 
that he desired a hearing before a member of the Board to be 
held at the RO.  In August 2007, the veteran indicated that 
he would waive his right to an in-person hearing and 
participate in a videoconference Board hearing.  Following a 
March 2008 letter from the RO, which notified the veteran 
that a videoconference hearing was scheduled for May 2008, he 
wrote a letter to the RO in May 2008 indicating that due to 
his participation in a VAMC program, he now wished to have an 
in-person hearing at the St. Louis VA Regional Office.  The 
veteran's motion to reschedule was granted by the Board in 
May 2008.  However, review of the claims file reveals that 
the veteran's hearing has not yet been scheduled.  This must 
be accomplished before appellate review can proceed.

Accordingly, the case is remanded for the following action:

The RO must transfer the veteran's case 
to the St. Louis VA Regional Office.  
The St. Louis VA Regional Office must 
place the veteran's name on the docket 
for a hearing before the Board, to be 
held in-person at the St. Louis VA 
Regional Office, according to the 
veteran's May 2008 request.


No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




